Citation Nr: 0304091	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Michael Holincheck






INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1970.  He died in December 1998.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant's claim was remanded for 
additional development in May 2001.  It is again before the 
Board for appellate review.

The Board notes that one reason for remanding the case 
involved clarification of the status of the appellant's 
representative.  At the time the case was previously before 
the Board, the Veterans of Foreign Wars (VFW) had submitted 
material in support of the appellant's claim.  The Board 
remand noted that there was no VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
on file authorizing the VFW to represent the appellant.  Upon 
receipt of the case, the RO provided the appellant with the 
appropriate forms for her to designate a representative.  
There is no indication in the claims folder that the 
appellant responded to the RO's letter.  Accordingly, the 
Board finds that the appellant is unrepresented in her 
current appeal and will proceed to adjudicate her claim.

The Board further notes that another issue to be addressed on 
remand was the issuance of a statement of the case in 
response to the appellant's notice of disagreement pertaining 
to a denial of entitlement to accrued benefits.  The RO 
granted entitlement to accrued benefits by way of a rating 
decision dated in December 2002 with notice of the decision 
provided that same month.  There is no indication in the 
claims folder that the appellant has submitted a notice of 
disagreement (NOD) with any aspect of that decision.  38 
U.S.C.A. § 7105(b)(1) (West 2002); see Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
(NOD) regarding disability compensation level separate from 
prior NOD regarding issue of service connection).  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely NOD to an element of a 
rating decision, and a timely substantive appeal, filed after 
a statement of the case is issued.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 
20.200 (2002).  Since an appeal of the rating decision 
granting entitlement for accrued benefits has not been 
developed for the Board's review, the decision below is 
limited to the appellant's claim for service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1969 to 
November 1970.  He served approximately nine months in the 
Republic of Vietnam from February 1970 to November 1970.  

2.  The cause of the veteran's death in December 1998 was 
listed on his death certificate as esophageal adenocarcinoma.  
There were no other conditions listed.

3.  At the time of the veteran's death, service connection 
was in effect for atopic dermatitis, rated as noncompensably 
disabling.  

4.  The esophageal adenocarcinoma began many years after 
service and is not attributable to the veteran's period of 
military service.  The disease was not caused or made worse 
by the service-connected atopic dermatitis.

5.  The service-connected atopic dermatitis did not 
substantially or materially contribute to the veteran's 
death.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 1969 to 
November 1970.  A review of his service medical records 
(SMRs) is negative for any diagnosis of esophageal carcinoma.  
Moreover, there are no records to show treatment for any 
complaints related to esophagus conditions of any type in 
service.

The veteran submitted a claim for entitlement to disability 
compensation benefits in October 1980.  He indicated that he 
was seeking service connection for a rash condition on the 
back of his legs and upper arms and possible exposure to 
Agent Orange.

Associated with the claims folder in October 1980 was a 
hospital summary for a period of hospitalization from 
September 1980 to October 1980.  The veteran was treated for 
achalasia of the esophagus.  The summary noted that the 
veteran was treated five years earlier for dysphagia.  The 
veteran underwent esophagoscopy that was negative except for 
narrowing noted at the distal end of the esophagus.  

The veteran was afforded a VA examination in December 1980.  
The examination resulted in diagnoses of tinea cruris, tinea 
pedis and atopic dermatitis.

The veteran was granted service connection for atopic 
dermatitis in February 1981.  He was assigned a 
noncompensable disability rating.

The veteran submitted a claim for nonservice-connected 
pension benefits in January 1992.  He listed his disabling 
conditions as digestive problems, a rod in his leg and hip, 
and alcohol.  His claim was denied in March 1992 because he 
failed to report for a VA examination.

The veteran submitted another claim for entitlement to 
nonservice-connected pension benefits in September 1998.  He 
listed cancer as his disability.  A copy of the veteran's 
marriage license showing his marriage to the appellant in 
June 1996 was associated with the claims folder in October 
1998.

Associated with the claims folder are VA treatment records 
for the period from March 1998 to November 1998 and a 
discharge summary for a period of hospitalization in 
September 1998.  The treatment records contained a letter 
from a M. C. Cappelli, M.D., dated in March 1998.  Dr. 
Cappelli noted that the veteran underwent a curative 
resection for esophageal carcinoma involving the gastric 
esophageal junction in 1995.  In February 1998 the veteran 
experienced chronic gastrointestinal (GI) bleed and upper 
endoscopy revealed a polypoid lesion.  The lesion was 
biopsied and felt to be consistent with recurrent esophageal 
carcinoma.  A computerized tomogram (CT) of the chest, 
abdomen, and pelvis revealed recurrent disease involving the 
gastric remnant which invaded the parenchyma of the spleen by 
direct invasion, as well as the right middle lobe.  A 
pulmonary nodule was identified.  The September 1998 hospital 
summary reported that the veteran was admitted for treatment 
related to metastatic carcinoma of the esophagus.  The 
summary noted previous treatment for esophageal cancer in 
1995.  There was no reference to the veteran's current 
diagnosis being related to any incident of service or to 
exposure to herbicides in Vietnam.

The veteran was granted entitlement to nonservice-connected 
pension benefits in December 1998.

Associated with the claims folder is a report for a VA 
respiratory examination that was conducted in December 1998.  
The examiner noted that the veteran was seen during a recent 
hospitalization from December 16, 1998, to December 18, 1998.  
He was scheduled to return for a compensation and pension 
(C&P) examination on December 21, 1998 but was not able to 
report for the examination.  The examiner reviewed the 
veteran's records and noted that a portable chest x-ray in 
December 1998 revealed infiltrate but no evidence of cancer 
in the lungs.  The examiner stated that the veteran did not 
have lung cancer separate and distinct from his esophageal 
cancer.

The appellant submitted her claim for dependency and 
indemnity compensation (DIC) in March 1999.  She included a 
copy of the veteran's death certificate that indicated that 
he died in December 1998.  The cause of death was listed as 
esophageal adenocarcinoma.  There were no other conditions 
listed.  No autopsy was performed.

The RO wrote to the appellant in November 1999.  She was 
informed that her application was incomplete at that time.  
She was informed that a complete application required that 
she submit a well-grounded claim.  The letter further 
informed the appellant of the evidence necessary to establish 
a well grounded claim, namely proof of death, evidence to 
show an injury or disability based upon military service, and 
evidence to link such an injury or disability as causing or 
contributing to the veteran's death.  She was told that a 
doctor's statement would be preferable to show such a nexus.  
The letter also advised the appellant that VA would assist in 
obtaining SMRs or VA records she identified.  She was told 
she needed to obtain private records she wanted to submit.  
The letter concluded by specifically telling the appellant 
that she needed to provide evidence to show a reasonable 
possibility that the disability causing/contributing to the 
veteran's death was caused by injury/disease that 
began/worsened during service and medical evidence to s how 
that the disability causing/contributing to the veteran's 
death first began/worsened during military service.

The appellant's claim was denied in January 2000 and notice 
of the decision provided that same month.  The claim was 
denied as not well grounded, as the appellant had not 
responded to the RO's letter of November 1999 to provide the 
necessary evidence.

The appellant submitted her notice of disagreement in March 
2000.  She contended that the veteran's cancer was caused by 
his exposure to Agent Orange during his service in Vietnam.

The appellant submitted pathology reports from the Saginaw 
Medical Center in June 2000.  The pathology reports were 
dated in December 1995 and pertained to analysis of tissue 
samples obtained during the veteran's surgery in 1995.  The 
reports made no finding of lung cancer and did not relate the 
veteran's diagnosed squamous cell carcinoma of the esophagus 
to any incident of service.

The RO issued a supplemental statement of the case (SSOC) in 
March 2001 that provided the appellant with the statutory 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) as codified in Chapter 51 of the U. S. Code.  The SSOC 
also informed the appellant that she could tell the RO about 
any additional information or evidence that she wanted the RO 
to obtain. 

The Board remanded the appellant's claim in May 2001.  The 
remand was for the purpose of clarifying the appellant's 
representation, to obtain a medical opinion regarding the 
veteran's cause of death, and to provide an opportunity for 
the RO to issue a statement of the case in regard to the 
issue of entitlement to accrued benefits.  The Board's remand 
noted that the provisions of the VCAA were applicable to the 
appellant's claim.  Further, the remand listed the pertinent 
diseases that were established by law and regulation as 
presumed to be associated with exposure to herbicides in 
Vietnam.

The RO wrote to the appellant in July 2001.  The RO informed 
the appellant that she needed to present medical nexus 
evidence linking the cause of the veteran's death to military 
service.  The RO also told the appellant that she could 
obtain any outstanding evidence or notify the RO regarding 
the evidence and ask that the RO obtain the evidence on her 
behalf.  The RO also informed the appellant that she would be 
kept informed of any attempts to obtain records.

There is no indication in the claims folder that the 
appellant responded to the RO's letter.  

A VA medical opinion from a VA physician was obtained in 
November 2002.  The physician noted the history of the 
veteran's cancer beginning in 1995 and culminating in his 
death in 1998.  The physician noted that esophageal 
carcinoma, especially squamous cell, was caused primarily by 
alcohol and tobacco use.  He noted that there was no mention 
of these risk factors in the records that were available for 
review.  He said that the veteran died from metastatic 
esophageal cancer and it was unlikely to have been caused by 
herbicide exposure.  He concluded by noting that there was 
insufficient data to support a link between squamous cell 
carcinoma of the esophagus and herbicide use in Vietnam.

II.  Analysis

The appellant asserts that the veteran's esophageal cancer 
was the result of his exposure to herbicides in Vietnam.  
Therefore, she maintains that she is entitled to DIC benefits 
as a result.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2002).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2002).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2002).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2002).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2002) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
(2002) if a disease or injury is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In this case the veteran's SMRs are negative for any evidence 
of cancer of the esophagus during service.  Further the SMRs 
do not show evidence of any complaints or treatment related 
to any conditions affecting the esophagus.  

The postservice records show that the veteran was treated for 
achalasia of the esophagus in 1980.  However, there was no 
evidence to show that this condition was related to any 
incident of service.

The VA treatment records and September 1998 hospital summary 
do not provide any nexus between the veteran's esophageal 
cancer and his military service.  The records show that the 
veteran was first diagnosed with esophageal cancer in 1995 
and underwent surgery and therapy.  The cancer recurred in 
1998 and ultimately resulted in the veteran's death in 
December 1998.  The records did not provide any evidence that 
the veteran's atopic dermatitis contributed to the veteran's 
incurrence or recurrence of cancer or that it contributed to 
his cause of death.

The November 2002 VA medical opinion did not provide any 
basis to link the veteran's esophageal cancer to service or 
to find that the veteran's service-connected atopic 
dermatitis contributed to the veteran's death in any way.  

Upon review of the record there is no evidence to provide a 
nexus between the veteran's esophageal cancer and any 
incident of service to establish entitlement to service 
connection on a direct basis.  Moreover, there is no evidence 
to show that the veteran's esophageal cancer was manifest to 
a compensable level within one year after service so as to 
satisfy the requirements for service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  
The disease was initially diagnosed approximately 25 years 
after service.  

Additionally, there is no evidence to establish that the 
veteran's service-connected atopic dermatitis either caused 
or aggravated the veteran's esophageal cancer, or otherwise 
contributed to the veteran's demise.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2002) are met.  See 
38 C.F.R. § 3.309(e) (2002).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma; non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2002); 
66 Fed. Reg. 23,166-23,169 (May 8, 2001).  In general, for 
service connection to be granted for one of these diseases, 
it must be manifested to a degree of 10 percent or more at 
any time after service.  Chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must be manifest 
to a degree of 10 percent within one year after the last date 
on which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii) (2002); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id. 

The Board notes that 38 U.S.C. § 1116 was amended by section 
201 of the Veterans Education and Benefits Expansion Act 
(VEBEA) of 2001, Public Law 107-103, effective December 27, 
2001.  Specifically, section 201(c) of the VEBEA amended 38 
U.S.C. § 1116 so as to establish a statutory presumption of 
exposure to herbicide agents for veterans that served in 
Vietnam during the Vietnam era, as noted above.  Section 201 
also eliminated the requirement that a respiratory cancer be 
manifest within 30 years of service.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In general, VA conducts an analysis to see whether the 
previous version of a law or regulation is more beneficial to 
a claimant than the change in law or regulation.  If one 
version is more beneficial to a claimant, that version is 
applied.  In this case the change in law makes no difference 
in the appellant's claim.  As will be shown below, the 
veteran does not have one of the presumptive diseases linked 
to herbicide exposure.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, the Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

In this case, the latest update was published in 2002.  
Esophageal carcinoma is not one of the diseases found to have 
a scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam era 
is a cause of the disease.   See 67 Fed. Reg. 42,600-42,608 
(June 24, 2002).  More recently, in January 2003, the NAS's 
Institute of Medicine released its Veterans and Agent Orange 
Update 2002 Report, in which the Institute concluded that 
there is significant evidence of an association between 
exposure to Agent Orange and Chronic Lymphocytic Leukemia 
(CLL), but not other forms of leukemia.  This was not the 
form of cancer experienced by the veteran.

Accordingly, there is no basis to establish entitlement to 
service connection for the veteran's esophageal cancer.  
Further, there is no basis to warrant entitlement to service 
connection for the veteran's cause of death and the 
appellant's claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the veteran's cause of death.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

III.  Veterans Claims Assistance Act of 2000

In finding that a grant of DIC is not warranted, the Board 
has considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
became effective during the pendency of this appeal.  This 
law is applicable to the appellant's claim.  See 38 U.S.C.A. 
§ 5107 note (West 2002).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which are not applicable in this case, the 
changes "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.  A discussion of the pertinent VCAA and 
regulatory provisions follows.

Under38 U.S.C.A. § 5102 (West 2002) and 38 C.F.R. § 
3.159(b)(2) (2002), the Secretary has a duty to notify a 
claimant if an application for benefits is incomplete.  The 
notice must inform the applicant of any information necessary 
to complete the application.  In this case, the application 
is complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the appellant, to complete the application.  The 
appellant's initial claim for benefits was determined to be 
incomplete because the RO found it to be not well grounded in 
November 1999.  The RO provided notice to the appellant on 
how to complete her application at that time.  Action by the 
appellant to complete her application became moot with the 
enactment of the VCAA and the elimination of well-grounded 
claims.  The appellant was then informed by the RO in July 
2001 that she needed to provide evidence to show that the 
veteran had an injury or disability in service, proof of 
death, and competent evidence to show a nexus between an 
injury or disease in service and the veteran's death.

Newly codified 38 U.S.C.A. § 5103 (West 2002) requires 
certain notices be provided by the Secretary when in receipt 
of a complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of that 
information and evidence that is to be provided by the 
claimant and what is to be provided by the Secretary.  38 
U.S.C.A. § 5103(a) (West 2002).  In those cases where notice 
is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) (2002) details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case, the appellant was notified in January 2000 of 
the basis for the denial for her claim for DIC.  Essentially, 
the veteran's esophageal cancer was not related to service as 
it was first diagnosed many years after service and there was 
no evidence to link it to service.  Further, the veteran's 
atopic dermatitis did not cause or contribute to the 
veteran's cause of death.

The appellant was provided a statement of the case (SOC) in 
September 2000, which addressed the entire development of her 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the pertinent 
statutes and regulations, and discussed the application of 
the evidence to the case.  The SOC again notified the 
appellant that she had not submitted sufficient evidence to 
establish that the veteran's esophageal cancer was related to 
service, to include exposure to Agent Orange, or that his 
service-connected atopic dermatitis caused or contributed to 
his death.

The Board remanded the appellant's case in May 2001.  In that 
remand the Board advised the appellant of the list of 
diseases that were considered to be related to exposure to 
herbicides in Vietnam on a presumptive basis.  The veteran's 
esophageal cancer was not one of the enumerated disease.

As noted above, the RO wrote to the appellant in July 2001 
and informed her of the evidence she needed to submit to 
substantiate her claim. She was also informed that the RO 
would assist her in obtaining any evidence she identified and 
encouraged her to notify the RO of any outstanding evidence.  
The appellant did not respond to the RO's letter.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to prove her claim.  She has been provided 
assistance in obtaining the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e) (2002).  This section of the VCAA 
and new regulation sets forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the appellant.  
The VA treatment and hospital records for the veteran have 
been obtained.  The appellant submitted private records from 
the Saginaw Medical Center.  A VA medical opinion was 
obtained.  The appellant was notified of the evidence 
required to establish entitlement to the benefits sought and 
offered assistance to obtain the evidence.  She failed to 
respond to the RO's attempts to assist her.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The appellant has 
not alleged that there is any outstanding evidence that would 
support her contentions, other than that already requested of 
her.  The Board is not aware of any such evidence.  
Therefore, the Board finds that the VA has complied with the 
spirit and the intent of the duty to assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claims and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

